Citation Nr: 0417990	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, to include gastroesophageal reflux 
disease, claimed as a result of undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include upper respiratory 
infections, bronchitis, and sinusitis, claimed a result of 
undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymic disorder and post-
traumatic stress disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury, status post 
meniscectomy.





REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991, with prior and subsequent service in the Mississippi 
Army National Guard.  This appeal to the Board of Veterans' 
Appeals (Board) arises from a rating decision in  July 2001 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On January 7, 2004, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.

In September 1992, the veteran raised claims of entitlement 
to service connection for a "stomach condition" and a 
"lung condition."  A rating decision in January 1993 denied 
entitlement to service connection for dyspepsia, etiology 
unknown, claimed as a stomach condition, and for allergic 
vasomotor rhinitis and allergic maxillary sinusitis, claimed 
as a sinus condition.  The veteran did not appeal the January 
1993 rating decision to the Board and, consequently, that 
rating action became final.  See 38 U.S.C.A. § 7105 (West 
2002).

In an August 2000 statement, the veteran stated that he was 
claiming entitlement to service connection for PGW [Persian 
Gulf War] conditions, including "Gastro/intestinal/ nausea/ 
chest pains" and "Respiratory/ Bronchitis."  The rating 
decision in July 2001 denied service connection for 
gastroesophageal reflux disease and for respiratory 
disease/bronchitis.  At the hearing in January 2004, the 
veteran clarified his claims and indicated that he was 
seeking service connection for disorders that were the 
subject of the January 1993 rating decision.  As the 
veteran's claims for service connection for a 
gastrointestinal disorder and a respiratory disorder were the 
subjects of a prior final disallowance in January 1993, new 
and material evidence is required to reopen those claims.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  Therefore, the current claims for gastrointestinal 
and respiratory disorders are as stated on the first page of 
this decision.

Also, on a statement attached to VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in June 2002, the 
veteran indicated his disagreement with the denial of service 
connection for an acquired psychiatric disorder and with the 
initial evaluation for residuals of a right knee injury, 
status post meniscectomy, assigned by the July 2001 rating 
decision.  The veteran's statement constituted a timely 
notice of disagreement with those rating actions.  See 
38 C.F.R. §§ 20. 200, 20.201, 20.302(a) (2003).  The issues 
of entitlement to service connection for an acquired 
psychiatric disorder and to an evaluation in excess of 10 
percent for a right knee disorder from August 17, 1994, are 
addressed in the remand below.  See 38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

VA must ensure compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
discussed four notice elements:  
 
	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

The rating decision in July 2001 denied entitlement to 
service connection for a gastrointestinal disorder and a 
respiratory disorder on the merits.  However, as noted above, 
those claims were the subject of a prior final disallowance 
in January 1993.  A VCAA notice letter sent by the RO to the 
veteran in March 2001 did not notify him of the evidence 
which would be required to reopen his finally denied claims, 
and a statement of the case that was furnished in January 
2002 did not set forth the laws and regulations concerning 
finality of decisions by an agency of original jurisdiction 
and reopening of claims.  Further notification action is thus 
required pursuant to the VCAA.

Further, in October 2000, the RO received copies of medical 
records compiled during the veteran's National Guard service.  
The veteran testified at the hearing in January 2004, 
however, that his service in the National Guard continued 
into the year 2001.  The veteran also testified that, in 1991 
and 1992, he received medical treatment at the VA Medical 
Center (VAMC), Jackson, Mississippi, and from his family 
physician, Dr. Polk of Richland, Mississippi.  While this 
case is in remand status, the RO may attempt to secure copies 
of any such available VA and private medical treatment 
records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the veteran of 
the evidence considered and the reasons 
and bases for the denial of his claims 
for service connection for a 
gastrointestinal disorder and a 
respiratory disorder, and then inform him 
of the nature of evidence necessary to 
reopen his claims, what evidence, if any, 
VA will request on his behalf, and what 
evidence he is requested to provide.  The 
RO should invite him to submit any 
evidence in his possession that is 
potentially probative of his claims.  

2.  The RO should request that the VAMC 
in Jackson, Mississippi, and Dr. Polk of 
Richland, Mississippi, provide copies of 
the records of treatment of the veteran 
for gastrointestinal and respiratory 
complaints in 1991 and 1992.  The RO 
should also request that the Mississippi 
Army National Guard or any repository of 
the records provide copies of the 
veteran's medical records while a member 
of the National Guard after September 
2000.  

3.  VA should then review the claims file 
and undertake any additional notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and its 
implementing regulations, consistent with 
all governing legal authority.  

4.  Then, the RO should readjudicate the 
issues of whether new and material 
evidence has been received to reopen 
claims for service connection for a 
gastrointestinal disorder and a 
respiratory disorder based on 
consideration of the entire evidence of 
record.  If in order, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

5.  The RO should also take appropriate 
action, including issuance of a statement 
of the case, on the appeals initiated by 
the veteran from the rating decision, 
which addressed service connection for an 
acquired psychiatric disorder and the 
initial evaluation for residuals of a 
right knee injury, status post 
meniscectomy.  The veteran and his 
representative should be informed of the 
need to file a timely substantive appeal 
if the veteran wishes to complete appeals 
from those determinations.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

